Exhibit 10.1

 

 

July 7, 2011

 

John Griff

233 Springfield Avenue

Summit, NJ 07901

 

Dear John:

 

I am pleased to confirm the terms of your employment with Gleacher & Company,
Inc.  (the “Company”).

 

1.                                       “Effective Date”. July 18th, 2011.

 

2.                                       Position.  On the Effective Date, you
will begin to serve as Chief Operating Officer of the Company.  In that
capacity, you will report directly to the Chief Executive Officer of the Company
(the “CEO”) and have the customary authority, duties and responsibilities that
accompany this position and such other positions and duties as may be assigned
to you by the CEO from time to time.

 

3.                                       Location.  You will perform your duties
at the Company’s headquarters in New York, New York (and such travel to other
locations as business requires).

 

4.                                       Annual Base Salary.  Your annual base
salary will be $350,000 per year (the “Annual Base Salary”), payable at the
times consistent with the Company’s general policies regarding compensation of
executives.

 

5.                                       Annual Bonus Opportunity.  You will be
eligible to be awarded an annual bonus that will be determined by the Executive
Compensation Committee of the Board (the “Committee”) based on the achievement
of performance goals (established or as may be established by the Committee) and
the terms of the Company’s applicable incentive plan as in effect from time to
time and otherwise consistent with the Committee’s procedures and methodologies
with respect to determinations and awards, including the form of payment and
timing, for similarly situated senior executive officers of the Company;
provided that, subject to the achievement of the applicable performance goals
and the applicable individual limit (pro-rated for the portion of the 2011
fiscal year during which you are employed) under the Company’s incentive plan
and your continued employment with the Company though December 31, 2011, the
actual bonus for the 2011 fiscal year will be not less than $350,000.

 

6.                                       Equity Award.  As an inducement to
commence employment with the Company, on the first business day after the day on
which the 24-hour period immediately following the Company’s public release of
earnings in respect of the Company’s last completed fiscal quarter prior to the
Effective Date expires (the “Grant Date”), you will be granted a stock option to
acquire 1,000,000 shares of

 

--------------------------------------------------------------------------------


 

Company common stock with an exercise price equal to the Fair Market Value (as
defined in the Company’s 2007 Incentive Compensation Plan (the “Stock Plan”)) on
the Grant Date (the “Option Award”).  The Option Award will be granted pursuant
to the terms of the form of option award agreement attached hereto as Exhibit A
(the “Option Agreement”).

 

7.                                       Employee and Fringe Benefits.  You will
be entitled to employee and fringe benefits on the same basis as those provided
from time to time to similarly situated senior executives of the Company.

 

8.                                       Company Policies; Regulatory and
Licensing Requirement.  You will be subject to all policies of the Company,
including, without limitation, any stock ownership guidelines and incentive
compensation clawback policy applicable to senior executives of the Company, as
each policy is adopted or amended from time to time.  By signing this letter you
agree that your continued employment is contingent upon compliance with
applicable regulatory, registration and licensing requirements, if any, now or
in the future required of your position, including passing the appropriate exams
or transferring existing license(s), if any, or completing any registration
requirements, within any reasonable time limits imposed by the Company, and your
compliance with applicable regulatory, registration and licensing.

 

9.                                       Restrictive Covenants.

 

·                  Confidentiality.  Except (i) as required in order to perform
your obligations to the Company, (ii) as may otherwise be required by law or any
legal process, or (iii) as is necessary in connection with any adversarial
proceeding against the Company (in which case you shall use your reasonable best
efforts in cooperating with the Company in obtaining a protective order against
disclosure by a court of competent jurisdiction), you shall not, without the
express prior written consent of the Company, disclose or divulge to any other
person or entity, or use or modify for use, directly or indirectly, in any way,
for any person or entity any of Company’s or an Affiliate’s (as defined below)
Confidential Information (as defined below) at any time during or after your
employment with the Company or any of its Affiliates.  For purposes of this
letter, “Confidential Information” shall mean any valuable, competitively
sensitive, proprietary or non-public data and information related to business
carried on by the Company or any Affiliate (the “Business”), including, without
limitation, Trade Secrets (as defined below), that are not generally known by or
readily available to the Company’s or any Affiliate’s competitors.  “Trade
Secrets” shall mean information or data of Company or any of its Affiliates in
connection with the Business, including, but not limited to, technical or
non-technical data, financial information, strategies, forecasts, new products,
programs, devices, methods, techniques, drawings, processes, financial plans,
product plans, or any information related to actual or potential customers or
suppliers, that: (a) derive economic value, actual or potential,

 

2

--------------------------------------------------------------------------------


 

from not being generally known to, and not being readily ascertainable by proper
means by, other persons who can obtain economic value from their disclosure or
use; and (b) are the subject of efforts that are reasonable under the
circumstances to maintain their secrecy.  You acknowledge and agree that (A) the
Confidential Information and Trade Secrets have been developed and created by
the Company at substantial expense and constitute valuable proprietary assets,
(B) the Company will suffer irreparable harm which will be difficult to compute
if you violate the provisions in this paragraph and (C) the provisions of this
paragraph are reasonable and necessary for the protection of the business of the
Company.

 

·                  Non-Competition.  You agree that while employed by the
Company and at all times during the one-year period following your termination
of employment for any reason (the “Restricted Period”), you will not, directly
or indirectly, (i) be employed by, engaged as a consultant, director or advisor
for or provide any services or assistance in any capacity to any company or
other entity, firm or organization that provides, sells or markets products or
services that compete or will compete with the products and/or services
provided, marketed, sold or being developed by the Company or its Affiliates (a
“Competitor”), (ii) organize, establish or operate as a Competitor or manage or
direct persons engaged in any business in competition with the businesses of the
Company or any of its Affiliates, or (iii) acquire or have an ownership interest
in any entity that derives revenues from any business in competition with the
business of the Company or any of its Affiliates (except for passive ownership
of five percent (5%) or less of an entity).

 

·                  Non-Solicitation of Customers.  You acknowledge and agree
that during the Restricted Period you will not, directly or indirectly, solicit,
induce or persuade or attempt to solicit, induce or persuade any customer,
client, investor (excluding anyone who is an investor solely as a holder of
shares of Company common stock),  supplier, licensee or other business relation
(in each case, whether former, current or prospective) of the Company or any of
its Affiliates to cease doing business with the Company or such Affiliate, or in
any way interfere with the relationship between any such customer, client,
investor, supplier, licensee or business relation, on the one hand, and the
Company or any Affiliate, on the other hand.

 

·                  Non-Solicitation/No Hire of Employees.  You acknowledge and
agree that, without the Company’s written consent, during the Restricted Period,
you will not, directly or indirectly, solicit, induce or persuade or attempt to
solicit, induce or persuade any individual who is (or was, during the preceding
twelve months) employed by or providing services to the Company or one of its
Affiliates to terminate or refrain from renewing or extending such employment or
services, or to become employed by or become a consultant to any other
individual, entity, firm or organization other than the Company or its
Affiliates.  In addition, during the Restricted Period, you will not, without

 

3

--------------------------------------------------------------------------------


 

the Company’s written consent, directly or indirectly, hire any person who is
(or who was during the preceding twelve months) an employee of the Company or
its Affiliates.

 

·                  Enforcement; Remedies.  You understand that the provisions of
this paragraph 9 may limit your ability to earn a livelihood in a business
similar to the business of the Company, but you nevertheless agree that such
provisions do not impose a greater restraint than is necessary to protect the
goodwill or other business interests of the Company, are reasonable limitations
as to scope and duration and are not unduly burdensome to you.  You further
agree that you have received due and valuable consideration in connection with
your agreement to the provisions of this paragraph 9, including without
limitation, your employment by the Company and the benefits and rights provided
under this letter and the Option Agreement.  You also agree that the Company
would be irreparably harmed by any actual or threatened breach of the covenants
in this paragraph 9 and that, in addition to any other remedies at law including
money damages and the right to withhold payments otherwise due to you, the
Company will be entitled to seek a preliminary injunction, temporary restraining
order, or other equivalent relief, restraining you from any actual or threatened
breach of this letter in any court which may have competent jurisdiction over
the matter in dispute pending arbitration as described in paragraph 11 below. 
With respect to any provision of this paragraph 9 finally determined by a court
of competent jurisdiction to be unenforceable, you hereby agree that a court
shall have jurisdiction to reform such provisions, including the duration or
scope of such provisions, as the case may be, so that they are enforceable to
the maximum extent permitted by law.  If any of the covenants of this paragraph
9 are determined to be wholly or partially unenforceable in any jurisdiction,
such determination will not be a bar to or in any way diminish the rights of the
Company to enforce any such covenant in any other jurisdiction.  For purposes of
this paragraph 9, “Affiliate” means an entity in control of, controlled by or
under common control with Company.

 

10.                                 Representations.  You acknowledge and
warrant that you are currently free to commence employment with the Company
pursuant to the terms of this letter and you are not restricted in any way,
including by way of restrictive covenants with prior employers, from fulfilling
all of the duties set forth in this letter.

 

11.         Miscellaneous.

 

·                  Entire Agreement; Amendment.  This letter shall supersede any
other agreement or understanding, written or oral, with respect to the matters
covered herein.  This letter may not be amended or modified otherwise than in
writing signed by the parties hereto; provided, however, that, notwithstanding
the foregoing, the Company may amend or modify this letter if it determines it
is necessary to do so in order to comply with applicable legal and/or regulatory
requirements or guidance or any changes in applicable law, rules or

 

4

--------------------------------------------------------------------------------


 

regulations or in the formal and conclusive interpretation thereof by any
regulator or agency of competent jurisdiction.

 

·                  Severability.  The invalidity or unenforceability of any
provision of this letter will not affect the validity or enforceability of any
other provision of this letter, and this letter will be construed as if such
invalid or unenforceable provision were omitted (but only to the extent that
such provision cannot be appropriately reformed or modified).

 

·                  Governing Law.  This letter will be governed by, and
construed under and in accordance with, the internal laws of the State of New
York, without reference to rules relating to conflicts of laws.  The Company’s
obligations hereunder are subject to compliance with any applicable standards
and restrictions imposed under law or regulation as in effect from time to time.

 

·                  Tax Matters.  The Company may withhold from any amounts
payable to you such Federal, state, local or foreign taxes as shall be required
to be withheld pursuant to any applicable law or regulation.  It is intended
that the payments and benefits provided under this letter shall comply with the
provisions of Section 409A of the Internal Revenue Code of 1986, as amended (
“Section 409A”) and the regulations relating thereto, or an exemption to Section
409A, and this letter shall be interpreted accordingly.  Any payments or
benefits that qualify for the “short-term deferral” exception or another
exception under Section 409A shall be paid under the applicable exception.  Each
payment under this letter will be treated as a separate payment for purposes of
Section 409A.  In no event shall the Company be responsible for any Section 409A
taxes or penalties that arise in connection with any amounts payable or benefits
provided under this letter or otherwise.

 

·                  Dispute Resolution.  Subject to paragraph 9 of this letter,
all disputes arising out of, or related to, this letter, or the breach thereof,
shall be subject to and resolved by arbitration in New York, New York through
the facilities and in accordance with the rules of the Financial Industry
Regulatory Authority (“FINRA”), and the parties agree to submit to the
jurisdiction of FINRA with respect to any such controversy or dispute.

 

·                  Successors.  This letter is personal to you and without the
prior written consent of the Company will not be assignable by you.  This letter
and any rights and benefits hereunder will inure to the benefit of and be
enforceable by your legal representatives, heirs or legatees.  This letter and
any rights and benefits hereunder will inure to the benefit of and be binding
upon the Company and its successors and assigns.

 

·                  Headings.  The headings in this letter are for convenience of
reference only and do not affect the interpretation of this letter.

 

5

--------------------------------------------------------------------------------


 

·                  Counterparts.  This letter may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

6

--------------------------------------------------------------------------------


 

If this letter correctly sets forth our agreement, please return a signed copy
of this letter to the Company.

 

We look forward to your working with us.

 

 

Sincerely,

 

 

 

Gleacher & Company, Inc.

 

 

 

 

 

By:

/s/ Thomas J. Hughes

 

 

Name: Thomas J. Hughes

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

Accepted and agreed to this

 

 

7th day of July 2011.

 

 

 

 

 

 

 

 

/s/ John Griff

 

 

 

John Griff

 

 

 

7

--------------------------------------------------------------------------------